DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s arguments in the reply filed on June 30, 2021 are acknowledged and have been fully considered. Claims 1-25 are pending.  Claims 1-7 are under consideration in the instant office action. Claims 8-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant’s arguments did not overcome the rejections  under 35 USC 102(a)(1) for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn
Rejections Maintained
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zheng (Doctoral Dissertation titled DEVELOPMENT OF WELL-DEFINED INORGANIC AND POLYMERIC NANOSTRUCTURES FOR BIO-NANOENGINEERING, issued in 2015)
Zheng discloses on page 90 under Synthesis of CD-based spherical polymer molecular brushes Spherical polymer molecular brushes were synthesized via a “graft-from” polymerization with β-cyclodextrin (β-CD) serving as the core. β-CD is a cyclic oligosaccharide consisting of seven glucose units linked by α-1,4-glucosidic bonds. The 21 substitutable hydroxyl groups on the outer surface of β-CD provide the capability of functioning the core with 21 initiation sites to further form multiple arm, spherical polymer molecular brushes. In our study, we synthesize a series of novel amphiphilic, poly(4-vinyl pyridine) molecular brushes based on β-cyclodextrin (β-CD) with well-defined molecular architectures, molecular weight, and amphiphilicity by sequential ATRPs (Figure 4.17).

    PNG
    media_image1.png
    556
    764
    media_image1.png
    Greyscale

The above depiction exactly disclose the same reaction steps, the same chemical entities, and the same reaction conditions as claimed in claim 1 and also anticipates the dependent claims 2-7. With regard to the limitation of instant claim 6 since the PMB disclosed by Zheng is the same the PMB of Zheng would inherently meet the alleged intended uses as recited in instant claim 6.
Response to Applicant’s arguments
	Applicant argues that the art of Zheng does not anticipate the present invention because the bromine is in a different position. Below is the image that shows the position of the molecules in the Zheng reference, specifically, at page 91, the Zheng molecule shows the Br attached at the second (middle) position, while in the present invention the Br is at the first/third position:

    PNG
    media_image2.png
    332
    938
    media_image2.png
    Greyscale

	The above assertions are not found persuasive because the structure recited in the instantly claimed invention and the structure found in the prior art are the same structures. The alleged difference asserted in Applicants arguments is not actually a difference in the chemical structure but merely an artifact of representing a three-dimensional molecule in two dimensions. In reality, the substituents of the carbon are in a tetrahedral arrangement—not a flat two-dimensional arrangement. The carbons to which the three bromines are attached are not chiral centers as they each contain two methyl groups as substituents. Rather they are symmetrical carbons. Therefore, the depiction of the location of the bromine in the instant claims versus the depiction of the bromine in the prior art is an arbitrary difference. The rotation about the single bond means that in reality the bromine is not static—it only appears static when depicted on a two-dimensional page.
 
Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619